Citation Nr: 0939322	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  04-25 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from October 1944 to July 
1946.     

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The RO, in pertinent part, denied 
the benefit sought on appeal.  The same decision denied 
claims of entitlement to service connection for asbestosis 
and tinnitus, which were also perfected for appeal.

The claim currently before the Board, as well as the 
additional claims for asbestosis and tinnitus, was previously 
before the Board in June 2005.  At that time, all three 
claims were remanded for further development and 
adjudication.  In May 2007, the Board confirmed the denials 
for bilateral hearing loss and asbestosis.  The claim for 
tinnitus was remanded to the RO and then returned to the 
Board in September 2008, wherein compensation was awarded for 
tinnitus.  As such, there no longer remains a claim in 
controversy.

The Veteran appealed the denial of the claim for bilateral 
hearing loss to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2009 Memorandum 
Decision, the Court vacated and remanded that portion of the 
May 2007 Board decision which denied the claim for bilateral 
hearing loss for the reasons set forth in greater detail 
below.  The claim for asbestosis was deemed abandoned and 
thus, that portion of the May 2007 Board decision that denied 
the claim for such is considered final. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




REMAND

As noted above, in a March 2009 Memorandum Decision, the 
Court vacated that portion of the May 2007 Board decision, 
which denied the claim for bilateral hearing loss.  The Court 
found that the September 2005 report of VA examination failed 
to comply with the specific instructions contained in the 
numbered paragraphs of the June 2005 Board Remand.  Notably, 
the Court found that the examination failed to provide a 
"detailed history of the [V]eteran's exposure to acoustic 
trauma before, during, and after service."  

As a result of this perceived failure, the Court found that 
this constituted a violation of Stegall v. West, 11 Vet. App. 
268, 2271 ("a remand by this Court or the Board imposes upon 
the Secretary...a concomitant duty to ensure compliance with 
the terms of the remand.").  Next, the Court determined that 
the September 2005 VA examiner's opinion that it was 
"impossible" to know whether the Veteran's hearing began in 
service or post-service while working in the steel 
fabrication plant without resorting to mere speculation, was 
not supported with sufficient rationale and explanation.  The 
Court ultimately concluded that because the September 2005 
medical examination report contained insufficient detail to 
support the ultimate conclusion it was inadequate.  Thus, the 
Court vacated the denial and remanded the claim for a new 
medical opinion.

Per the Court's Memorandum Decision, further remand is 
mandated in keeping with the holding of Stegall.  Upon 
Remand, the Veteran should be afforded a new VA examination 
to determine the etiology of his bilateral hearing loss.  The 
examiner is directed to address the specific questions set 
forth in the numbered paragraphs below.

Accordingly, this case must again be remanded to effectuate 
the evidentiary development necessary to fully and fairly 
adjudicate the Veteran's claim.  The 


RO/AMC is directed to the specific development instructions 
delineated in the numbered paragraphs below.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO must review the Veteran's 
claims file, and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to claim of 
entitlement to service connection for 
bilateral hearing loss.  

2.  The RO should also give the Veteran 
another opportunity to present 
information and/or evidence pertinent to 
the claim on appeal.  The agency of 
original jurisdiction should take efforts 
to obtain any identified documents 
available.  All responses to the request 
for records must be clearly delineated in 
the claims folder.

3.  After the receipt of any additional 
medical records requested in accordance 
with this Remand, the RO should schedule 
the Veteran for a VA audiological 
examination to determine the nature and 
probable etiology of his hearing loss.  
The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiner.   All indicated 
tests and studies, including an 
audiological evaluation, should be 
performed, and all findings should be 
reported in detail.  It is imperative 
that the examiner take a detailed history 
of the Veteran's exposure to acoustic 
trauma before, during, and after service, 
i. e. nature, extent, duration, and 
severity of the exposure to noise with or 
without hearing protection.  On the basis 
of the historical information and a 
review of the claims file and current 
clinical and audiometric findings, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(i.e. probability of 50 percent or 
greater) that the Veteran's current 
bilateral hearing loss is related to 
noise exposure during service.  Any 
opinion expressed should be supported by 
appropriate evidentiary references and 
rationale.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

5.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this remand is to assist the Veteran with the 
development of his claim.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




